Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 20040110467 in view of Taylor US 20030087638
1. A communication node, comprising:
a satellite communication interface configured to communicate over one or more satellite communication links provided by at least a satellite communication service provider (Wang: [0081] - Total bandwidth in each region (Earth-to-space and space-to-Earth) can be selected according to system requirements. In one embodiment, a total of 1 GHz is used in each region. This 1 GHz spectrum is divided into two 500 MHz segments for communication links between (between the user terminals 114 and the satellites 102) and 500 MHz segments for the feeder links 110 (between the gateways 106 and the satellites 102), respectively.);
a policy engine configured to identify communication requirements related to execution by the communication node of one or more applications deployed over the one or more satellite communication links to the communication node (Wang: [0079] - The LEO SYSTEM 100 supports both packet-switched and circuit-switched operation. The decision to employ either packet switching or circuit switching is handled by the gateway 106. Information regarding this determination is then uploaded to the satellite 102 from the gateway 106 or NOC 124 to complete the remainder of the connection operations and to route packet-switched and circuit-switched data to proper destinations); and
	the policy engine configured to initiate changes to the one or more satellite communication links based at least on the communication requirements and monitored properties of the one or more satellite communication links (Wang: [0069] - Each of the satellites also comprises a flexible channelizer for dynamically directing the communication beams according to user terminal service demands. Hence many overlapping beams can be directed to areas with many user terminals or terminals requiring high bandwidth services, while fewer beams can be directed to areas where there are fewer users or users with lower bandwidth requirements).
	Taylor further teaches to identify communication requirements related to execution by the communication node of one or more applications (Taylor: abstract [0019] - the policy algorithm 12 is also in communication with a plurality of routers 24. Generally, the routers 24 distribute data that is being transmitted through various RF (radio frequency) links to satellites that communicate with ground control stations. In operation, the policy algorithm 12 monitors the routers 24 to determine the loading on each buffer, and the policy algorithm 12 may then execute priorities according to such loading) in order to provide Internet data communications, (e.g., web page content delivery), video data services, and audio data services, among others, in a prioritized and timely fashion to a variety of users onboard a plurality of mobile platforms
Thus, it would have been obvious to one ordinary skill in the art before effective filing claim to include the above recited claim limitation into Wang’s invention in order to provide Internet data communications, (e.g., web page content delivery), video data services, and audio data services, among others, in a prioritized and timely fashion to a variety of users onboard a plurality of mobile platforms [0006], as taught by Taylor

Claim 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang -Taylor in view of Johnson US 20190364584

2. The communication node of claim 1, comprising: the policy engine further configured to process one or more triggers to initiate the changes to the one or more satellite communication links, wherein the one or more triggers comprise at least one among a change in execution status of the one or more applications, a signal strength threshold for the one or more satellite communication links, a link availability status change for the one or more satellite communication links, and a jamming condition affecting the one or more satellite communication links (Wang: [0125]).
Johnson further teaches a jamming condition affecting the one or more satellite communication links (Johnson: [0013]) in order to continue to develop to address that demand [0003]
	Thus, it would have been obvious to one ordinary skill in the art before effective filing claim to include the above recited claim limitation into Wang’s invention in order to continue to develop to address that demand [0003], as taught by Johnson

3. The communication node of claim 1, comprising: responsive to changes in the monitored properties of the one or more satellite communication links indicating a communication link quality falling below a quality threshold, the policy engine configured to select a different communication pathway than the one or more satellite communication links to accommodate at least the communication requirements, wherein the different communication pathway comprises a communication link provided by an airborne node that has link availability with at least one among a satellite communication network and a terrestrial communication network (Wang: fig. 13-14, 16-19, unit 1904 [0125]; Johnson: fig. 4, unit 400).

4, The communication node of claim 1, comprising: responsive to changes in the monitored properties of the one or more satellite communication links indicating a communication link quality falling below a quality threshold, the policy engine configured to identify at least one among a different communication frequency, different communication coding scheme, different compression scheme, different beam direction, different bandwidth allocations, and different satellite communication service provider to accommodate at least the communication requirements (Wang: fig. 13-14, 16-19, unit 1904 [0125]; Johnson: fig. 9, unit 900).

5. The communication node of claim 1, comprising: the policy engine configured to initiate at least a second satellite communication link over a second satellite communication service provider different than the satellite communication service provider to accommodate at least the communication requirements (Wang: fig. 13-14, 16-19, unit 1904 [0125]).

6. The communication node of claim 5, comprising: responsive to initiating at least the second satellite communication link, the policy engine configured to direct the link manager to discontinue the satellite communication link and communicate over the second satellite communication link (Wang: fig. 13-14, 16-19, unit 1904 [0125]).

7. The communication node of claim 5, comprising: responsive to initiating the at least one additional satellite communication link, the policy engine configured to direct the link manager to establish a combined communication bandwidth or power associated with the satellite communication link and the at least one additional satellite communication link (Wang: [0071, 0118, 0148, 0180, 0184]).

8. The communication node of claim 7, wherein the communication requirements indicate communication bandwidth or power requirements above a bandwidth or power capability of the one or more satellite communication links, and comprising: the policy engine configured to provide at least a portion of the combined communication bandwidth or power to at least an application associated with the communication requirements (Wang: [0071, 0118, 0148, 0180, 0184]).

9. The communication node of claim 1, wherein initiating the changes to the one or more satellite communication links comprises altering at least one among a physical communication pathway, a communication link frequency, a communication link modulation type, a communication link bandwidth, a communication link power level, a communication link channelization property, a communication link latency, a communication link routing, and a satellite network providing the one or more satellite communication links (Wang: [0069]).

10. The communication node of claim 1, wherein the communication requirements related to execution of the one or more applications comprise at least one among user policy associated with the one or more applications, an application protocol employed by the one or more applications, an anticipated change in communications of the one or more applications, a communication reliability requirement of the one or more applications, a communication performance requirement of the one or more applications, a communication latency requirement of the one or more applications, and a communication regulation associated with the one or more applications (Wang: [0070, 0079]).

Regarding claims 11-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is a “apparatus & method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 20040110467 in view of Dion US 20190089623
1. A communication node, comprising:
a satellite communication interface configured to communicate over one or more satellite communication links provided by at least a satellite communication service provider (Wang: [0081] - Total bandwidth in each region (Earth-to-space and space-to-Earth) can be selected according to system requirements. In one embodiment, a total of 1 GHz is used in each region. This 1 GHz spectrum is divided into two 500 MHz segments for communication links between (between the user terminals 114 and the satellites 102) and 500 MHz segments for the feeder links 110 (between the gateways 106 and the satellites 102), respectively.);
a policy engine configured to identify communication requirements related to execution by the communication node of one or more applications deployed over the one or more satellite communication links to the communication node (Wang: [0079] - The LEO SYSTEM 100 supports both packet-switched and circuit-switched operation. The decision to employ either packet switching or circuit switching is handled by the gateway 106. Information regarding this determination is then uploaded to the satellite 102 from the gateway 106 or NOC 124 to complete the remainder of the connection operations and to route packet-switched and circuit-switched data to proper destinations); and
	the policy engine configured to initiate changes to the one or more satellite communication links based at least on the communication requirements and monitored properties of the one or more satellite communication links (Wang: [0069] - Each of the satellites also comprises a flexible channelizer for dynamically directing the communication beams according to user terminal service demands. Hence many overlapping beams can be directed to areas with many user terminals or terminals requiring high bandwidth services, while fewer beams can be directed to areas where there are fewer users or users with lower bandwidth requirements).
	Dion further teaches to identify communication requirements related to execution by the communication node of one or more applications (Dion: [0035, 0036, 0051]fig. 4, unit 420) in order to identify, from the path selection policy information of the HCPE 110 based on the application, service, or flow identification information of the traffic that is received from the HAG 120, a path selection policy to be applied by the HCPE 110 for the traffic [0035]


Claim 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang -Dion in view of Johnson US 20190364584

2. The communication node of claim 1, comprising: the policy engine further configured to process one or more triggers to initiate the changes to the one or more satellite communication links, wherein the one or more triggers comprise at least one among a change in execution status of the one or more applications, a signal strength threshold for the one or more satellite communication links, a link availability status change for the one or more satellite communication links, and a jamming condition affecting the one or more satellite communication links (Wang: [0125]).
	Johnson further teaches a jamming condition affecting the one or more satellite communication links (Johnson: [0013]) in order to continue to develop to address that demand [0003]
	Thus, it would have been obvious to one ordinary skill in the art before effective filing claim to include the above recited claim limitation into Wang’s invention in order to continue to develop to address that demand [0003], as taught by Johnson


3. The communication node of claim 1, comprising: responsive to changes in the monitored properties of the one or more satellite communication links indicating a communication link quality falling below a quality threshold, the policy engine configured to select a different communication pathway than the one or more satellite communication links to accommodate at least the communication requirements, wherein the different communication pathway comprises a communication link provided by an airborne node that has link availability with at least one among a satellite communication network and a terrestrial communication network (Wang: fig. 13-14, 16-19, unit 1904 [0125]; Johnson: fig. 4, unit 400).

4, The communication node of claim 1, comprising: responsive to changes in the monitored properties of the one or more satellite communication links indicating a communication link quality falling below a quality threshold, the policy engine configured to identify at least one among a different communication frequency, different communication coding scheme, different compression scheme, different beam direction, different bandwidth allocations, and different satellite communication service provider to accommodate at least the communication requirements (Wang: fig. 13-14, 16-19, unit 1904 [0125]; Johnson: fig. 9, unit 900).

5. The communication node of claim 1, comprising: the policy engine configured to initiate at least a second satellite communication link over a second satellite communication service provider different than the satellite communication service provider to accommodate at least the communication requirements (Wang: fig. 13-14, 16-19, unit 1904 [0125]).

(Wang: fig. 13-14, 16-19, unit 1904 [0125]).

7. The communication node of claim 5, comprising: responsive to initiating the at least one additional satellite communication link, the policy engine configured to direct the link manager to establish a combined communication bandwidth or power associated with the satellite communication link and the at least one additional satellite communication link (Wang: [0071, 0118, 0148, 0180, 0184]).

8. The communication node of claim 7, wherein the communication requirements indicate communication bandwidth or power requirements above a bandwidth or power capability of the one or more satellite communication links, and comprising: the policy engine configured to provide at least a portion of the combined communication bandwidth or power to at least an application associated with the communication requirements (Wang: [0071, 0118, 0148, 0180, 0184]).

9. The communication node of claim 1, wherein initiating the changes to the one or more satellite communication links comprises altering at least one among a physical communication pathway, a communication link frequency, a communication link modulation type, a communication link bandwidth, a communication link power level, a communication link channelization property, a (Wang: [0069]).

10. The communication node of claim 1, wherein the communication requirements related to execution of the one or more applications comprise at least one among user policy associated with the one or more applications, an application protocol employed by the one or more applications, an anticipated change in communications of the one or more applications, a communication reliability requirement of the one or more applications, a communication performance requirement of the one or more applications, a communication latency requirement of the one or more applications, and a communication regulation associated with the one or more applications (Wang: [0070, 0079]).

Regarding claims 11-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is a “apparatus & method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above




Response to Amendment
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 
           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
            In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415